UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 14-1954



In re:    WILLIAM HASKINS, a/k/a Julio, a/k/a, K.C.,

                 Petitioner.



         On Petition for Writ of Mandamus.     (1:95-cr-00072-7)


Submitted:    May 28, 2015                      Decided:    June 18, 2015


Before GREGORY     and   SHEDD,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


William Haskins, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     William Haskins petitions for a writ of mandamus, alleging

the district court has unduly delayed acting on his 28 U.S.C.

§ 2255    (2012)       motion.      He     seeks   an   order   from    this     court

directing the district court to act.                 Our review of the district

court’s       docket    reveals     that     the   magistrate    judge     recently

entered a report and recommendation as to the disposition of

Haskins’       motion    and     Haskins     has   filed     objections    thereto.

Accordingly, because there has been recent action on Haskins’

§ 2255 motion, we deny the mandamus petition as moot.                      We grant

leave    to    proceed    in     forma   pauperis.      We   dispense     with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                  PETITION DENIED




                                            2